      CASE 0:20-cr-00104-NEB-TNL Document 36 Filed 07/07/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                       Criminal Case No. CR 20-104 (NEB/TNL)

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )            SUPPLEMENTAL MOTION TO
vs.                                      )            SUPPRESS EVIDENCE SEIZED
                                         )                 PURSUANT TO SEARCH
MATTHEW LEE RUPERT,                      )                           OF HOUSE
                                         )
                    Defendant.           )


      PLEASE TAKE NOTICE that Defendant Matthew Lee Rupert, through

undersigned counsel, respectfully moves the Court pursuant to Rule 12, Federal Rules of

Criminal Procedure, the Fourth Amendment, and other authority, for an Order to suppress

any evidence obtained from the search of his house and vehicles on or about June 1, 2020.

In additions to the grounds stated in Mr. Rupert's previously filed Motion to Suppress

Evidence Seized Pursuant to Search Warrants (Doc. 30) which is hereby incorporated by

reference, Mr. Rupert moves to suppress on the following additional grounds:

      1.     Upon information, law enforcement agents proceeded the search prior to

obtaining the warrant thereby violating Mr. Rupert's Fourth Amendment rights to be free

from an unreasonable search without a warrant.

      2.     Upon information and belief, government agents arranged to cut off internet

service at Mr. Rupert's home thereby preventing use of home surveillance cameras to

monitor and record laws enforcement actions in violation of Mr. Rupert's Fourth
      CASE 0:20-cr-00104-NEB-TNL Document 36 Filed 07/07/20 Page 2 of 2




Amendment rights to be free from unlawful search and seizure obstruction of justice in

violation of Fifth Amendment Due Process Rights.

      This motion is based on all files, records, proceedings, and evidence to be taken at

the hearing on this motion.


Dated: July 7, 2020                             LAW OFFICE OF JORDAN S. KUSHNER


                                                     By s/Jordan S. Kushner
                                                       Jordan S. Kushner, ID 219307
                                                       Attorney for Defendant
                                                       431 South 7th Street, Suite 2446
                                                       Minneapolis, Minnesota 55415
                                                       (612) 288-0545




                                            2
